Exhibit 10.1
Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.



XBOX CONSOLE PUBLISHER LICENSE AGREEMENT
This Xbox Console Publisher License Agreement is entered into and effective as
of July 1, 2020 (“Effective Date”), between Microsoft Corporation, a Washington
corporation, (“Microsoft”), and Take-Two Interactive Software, Inc., a Delaware
corporation (“Publisher”).
RECITALS
Microsoft or its Affiliates provide a family of computer game and entertainment
systems, including the Xbox One, Xbox One S, Xbox One X, and their successors
and variants (collectively, “Xbox One”), a next generation game and
entertainment system and its successors and variants (collectively, “Xbox
Series”), and an associated proprietary online service (known as “Xbox Live”.)
Publisher intends to develop and/or publish software products for Xbox Consoles
on the terms in this Agreement. The parties agree as follows:
1.Exhibits. The following exhibits are incorporated into this Agreement by this
reference:




Exhibit 1:Digital Store PaymentsExhibit 2:Physical Disc Manufacture and Sales




2.Definitions. As further described in this Agreement, the following terms have
the following respective meanings:
2.1“Affiliate” means a person or entity that Controls, is Controlled by, or is
under common Control with a party (but only for so long as Control exists),
where “Control” of a person or entity means the possession, directly or
indirectly, of the power to direct or cause the direction of the management,
operating policies, or assets of that person or entity, whether by way of
ownership of more than 50% of its voting or equity securities or assets or by
way of contract, management agreement, voting trust, or otherwise.
2.2“Agreement” means this Xbox Console Publisher License Agreement and includes
this document (including all Exhibits), the Publisher Guide, any approved
Concept submission forms (in the form approved by Microsoft), any other
documents expressly referenced in other parts of this Agreement, the GDK
Licenses, and applicable terms of the NDA.
2.3“Avatar” means a character that is a virtual representation of an End User
created using the Microsoft- provided avatar creator tools.
2.4“Avatar Items” means items such as wearables for use with an Avatar.
2.5“Base Game” means each software product (in either digital or physical
format), as described in an approved Concept, including any Title Updates (if
and to the extent approved by Microsoft) but does not include Demo, Trial,
Premium Downloadable Content, or additional downloadable content.
2.6“Beta” is a portion of an applicable Software Title that may be distributed
to a select audience at no cost to test and help further develop a Software
Title.
2.7“Branding Specifications” means the specifications as provided by Microsoft
for using Microsoft Trademarks, as set forth in the Publisher Guide.
2.8“Business Day” means any day other than Saturday, Sunday, or national
holidays in the U.S.A.
2.9“Certification” means the approval process in which Microsoft approves or
disapproves of a Software Title for distribution.
2.10“Certification Requirements” means the requirements necessary to ensure
proper functioning of the Software Title on Xbox Consoles and Xbox Services, as
further described in this Agreement. Certification Requirements include Xbox
Requirements, technical certification requirements, and functional test cases.
The Certification Requirements will be set forth in the Publisher Guide and
enforced during Certification.
2.11“Commercial Release” or “Commercially Released” means the first availability
of a Software Title to End Users not designated as a Demo or Trial.
2.12“Competitive Platforms” means: [***].

Microsoft Confidential
                                                                                                      Page
1 of 28

v 1 AOC

--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.


2.13“Concept” means a detailed description of Publisher’s proposed Software
Title, including such information as may be requested by Microsoft.
2.14“Data Protection Law” means any law, rule, regulation, decree, statute, or
other enactment, order, mandate or resolution, applicable to Publisher or
Microsoft, relating to data security, data protection and/or privacy, and any
implementing, derivative or related legislation, rule, regulation, and
regulatory guidance, as amended, extended, repealed and replaced, or re-enacted.
2.15“Demo” means a small portion of an applicable Software Title or timed
availability of full Software Title that is provided to End Users at no or
minimal cost to advertise or promote a Software Title.
2.16“DFU” or “Digital Finished Unit” means an object-code copy of a Software
Title that has passed Certification and has been approved by Microsoft and
Publisher for Commercial Release.
2.17“Digital Content” means any content, feature, or service published by
Publisher for electronic distribution under this Agreement. Digital Content
includes DFUs, PDLC, Game Features, Title Updates, Beta, Demo, Avatar Items,
Trials, trailers, “themes,” “gamer pictures” or any other category of digital
content or online service approved by Microsoft or otherwise described in the
Publisher Guide.
2.18“End User” means an individual or entity that uses an Xbox Console, its
features or applications, and associated services.
2.19“Game Features” means content, features, or services (e.g., map packs,
levels, and multiplayer functionality) related to consuming a specific Software
Title that are made available to End Users, whether included in the Software
Title or otherwise distributed via Xbox Services or Publisher Services (as
defined in Section 11.3).
2.20“IPR” means any patents, copyrights, trademarks and service marks, trade
secrets, moral rights, and any other intellectual property or proprietary rights
arising at any time under the applicable law of any applicable jurisdiction.
2.21“Marketing Guidelines” means the requirements that form the basis for
Microsoft’s review and approval of Publisher’s Marketing Materials and any media
plan as per the Publisher Guide.
2.22“Marketing Materials” collectively means all press releases, marketing,
advertising, or promotional materials related to a Software Title, including web
advertising and Publisher’s web pages to the extent they refer to Software
Title(s) that will be used and distributed by Publisher in the marketing of
Software Title(s).
2.23“Microsoft Store” means the proprietary online marketplace or store through
which Digital Content is made available to End Users. Microsoft may elect to
change the branding and/or name of Microsoft Store from time to time.
2.24“Microsoft Trademarks” means the Microsoft trademarks so identified in the
Publisher Guide.
2.25“NDA” means the Microsoft Corporation Non-Disclosure Agreement entered into
between the parties and signed by Publisher on [***].
2.26“Personal Data” means any information relating to an identified or
identifiable natural person (“Data Subject”) and any other data or information
that constitutes personal data or personal information under any applicable Data
Protection Law.
2.27“Premium Downloadable Content (PDLC)” means downloadable additional content
offered to an End User for a fee, such as a game add-on, available from the
Microsoft Store for use with or in a Software Title.
2.28“Project xCloud” means the cloud-based game streaming features and service
of Xbox Consoles. Microsoft may elect to change the branding and/or name of
Project xCloud from time to time.
2.29“Sales Territory” means the Asian Sales Territory, Australian Sales
Territory, European, Middle East and African Sales Territory, Japan Sales
Territory, North American Sales Territory, and South American Sales Territory as
described further in the Publisher Guide.
2.30“Software Title” means each software product that Publisher publishes for
Xbox Consoles, in either digital or physical format, including any Title Updates
(if and to the extent approved by Microsoft) and all Digital Content for such
Software Title.

Microsoft Confidential
                                                                                                      Page
2 of 28

v 1 AOC

--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.


2.31“Streaming Devices” means [***].
2.32“Sub-Publisher” means an entity that has a valid Xbox Console Publisher
License Agreement with Microsoft or a Microsoft Affiliate, and with which
Publisher has entered into a written agreement to allow such entity to publish a
Software Title in specific countries.
2.33“Trial” means a subset of a full Software Title that can be converted to the
full experience through digital entitlements and to which an End User is granted
limited or timed access at no cost.
2.34“User Generated Content” means any content that originates from End Users in
any format, including graphics, text, or voice content published through or as
part of a Software Title.
2.35“Verification Version” means a unit of a Software Title that is intended to
comply fully with all terms of this Agreement and that has not passed
Certification, which is provided by Publisher for testing purposes.
2.36“Xbox Console(s)” means collectively, Xbox One and Xbox Series.
2.37“Xbox Console Remote Access” means the features that allow End Users to
access their gameplay experiences from their Xbox Consoles on Streaming Devices.
2.38“Xbox Requirements” or “XRs” means objective requirements regarding proper
operation of Software Titles in relation to Xbox Consoles and Xbox Services, as
stated in the Publisher Guide and enforced during Certification, and policy
requirements that are enforced over the life of the Software Title.
2.39“Xbox Services” means the proprietary online service offered by Microsoft to
End Users. The current product name of Xbox Services is “Xbox Live.” Microsoft
may elect to change the branding and/or name of Xbox Services from time to time.
2.40Other Terms. Other initially capitalized terms are defined by their first
use.
3Game Development Kit License / Loaned Equipment.
3.1.Xbox One and Game Development Kit License. Xbox One Development Kits (
“XDK”) and Game Development Kits (“GDK”) are licensed to Publisher and/or its
Affiliates(s) under the terms of the development kit license(s) between
Publisher and/or its Affiliate(s) and Microsoft for the relevant territory (each
a “GDK License”). Microsoft retains title and ownership of the XDK and GDK,
which will be licensed to Publisher and/or its Affiliates during the Term.
3.2.Loaned Equipment. Microsoft may periodically loan Publisher certain
Microsoft assets in relation to Publisher’s development, marketing, and
promotion of Software Titles. Such loaned assets may include Xbox Console
kiosks, Xbox Console hardware, and accessories (“Loaned Equipment”). With
respect to all Loaned Equipment provided to Publisher: (1) Publisher will not
provide the Loaned Equipment to any third party not approved by Microsoft in
advance (“Approved Third Party”) and, if so approved, Publisher will be
responsible for ensuring that the Approved Third Party complies with this
Section 3.2; (2) Publisher is solely liable for theft, damage, loss, or injury
to people or property occurring while such Loaned Equipment is in Publisher’s or
an Approved Third Party’s possession or control; (3) the Loaned Equipment will
be used only in a Microsoft-approved location; (4) Publisher’s insurance policy
described in Section 18 will cover all theft, loss, damage, or injury to people
or property in relation to Publisher’s or an Approved Third Party’s use or
possession of Loaned Equipment; (5) Publisher (and any Approved Third Party)
will use only power supplies, power cords, cables, and other parts and
accessories provided by Microsoft to connect to or use Loaned Equipment; and
(6) Publisher will return Loaned Equipment to Microsoft by the date requested
(and in accordance with any shipping instructions provided by Microsoft). For
clarity, Microsoft retains title and ownership of the Loaned Equipment.
4.Publisher Guide. Microsoft will provide Publisher access to a guide containing
program-wide requirements and information applicable to the Xbox Consoles
platform (as supplemented, revised or updated by Microsoft from time to time,
the “Publisher Guide”), including Xbox Requirements, Branding Specifications,
Marketing Guidelines, Xbox Games Store policy, End User data requirements, and
other information regarding other operational aspects of Xbox Consoles, and Xbox
Services. Each Software Title must comply with the Publisher Guide; provided, in
no event shall the Publisher Guide supersede any of the terms provided for
herein, and in the event of any conflict between this Agreement and the
Publisher Guide, this Agreement shall control to the extent required to resolve
such conflict. Subject to the foregoing, on publication of a supplement,
revision, or updated version of the Publisher Guide,

Microsoft Confidential
                                                                                                      Page
3 of 28

v 1 AOC

--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.


Publisher will automatically be bound by all provisions; provided, Microsoft
will provide written notice (email sufficient) to Publisher of any material
financial or legal changes in the Publisher Guide (e.g., changes in token fees)
and if any such changes alter the economic terms provided for hereunder or
represent material changes to the rights granted to, or obligations imposed on,
Publisher hereunder, Publisher may terminate this agreement with notice to
Microsoft. After a Software Title has completed optional certification or within
[***] of submission for Certification, however, Publisher will not be obligated
to comply, for such Software Title only, with any subsequent changes made by
Microsoft to the Xbox Requirements or other required categories in the Publisher
Guide, unless (1) such subsequent changes are intended to address privacy,
security or technical integrity issues, or (2) compliance will not add
significant expense or delay to a Software Title’s development, manufacture, or
Certification. Changes made to Branding Specifications, packaging requirements,
FPU technical specifications, or Marketing Guidelines will be effective as to a
Software Title that has passed Certification only on a “going forward” basis
(i.e., only to such Marketing Materials created more than [***] after Microsoft
notifies Publisher of the change), unless Publisher can implement the change
without delaying or materially increasing the cost of the publishing of affected
Marketing Materials.
5.Software Title Approval process. The standard approval process for a Software
Title is summarized below and is further described in the Publisher Guide.
5.1.Concept. Publisher will deliver to Microsoft a completed Concept submission
form (using Microsoft’s then-current form) describing the proposed Software
Title. If Publisher wants to host (or have a third party host) any Game
Features, Publisher will so indicate on the Concept submission form and must
comply with all Publisher Services requirements in this Agreement and the
Publisher Guide. Microsoft will review Publisher’s submission and notify
Publisher whether the Concept is approved or rejected. Adherence to the approved
Concept submission form is required for Certification.
5.2.Certification. Publisher will deliver to Microsoft the proposed
final-release version of the applicable Software Title that is complete and
ready for Commercial Release, commercial distribution, and access by End Users.
Such version must include the final content rating required by Section 5.4.
Microsoft will conduct compliance, compatibility, functional, and other testing
to determine the Software Title’s compliance with Certification Requirements
(“Certification Testing”) and will provide Publisher with the testing results,
including any fixes required to pass Certification. Release from Certification
for a Software Title requires: (1) passing Certification Testing; (2) conforming
with the approved Concept; (3) providing any other materials required by the
Publisher Guide; and (4) ongoing compliance with all Certification Requirements
and other required categories in the Publisher Guide, except as otherwise
provided in this Agreement. Microsoft will not unreasonably withhold or delay
any testing and/or approvals contemplated by this Section 5.2. If a Software
Title fails Certification, Microsoft may charge Publisher a reasonable fee
designed to offset the costs associated with testing for any additional
resubmissions. Publisher will not distribute any Software Title or submit any
Software Title intended for distribution until Verification Version(s) have been
submitted, evaluated, and approved, and Microsoft has given its final approval
and release from Certification.
5.3.Marketing Materials. Publisher will submit to Microsoft all Marketing
Materials that incorporate Microsoft Trademarks and will not use, publish, or
distribute any such Marketing Materials until Microsoft has approved them in
writing. Publisher will incorporate all changes related to the Microsoft
Trademarks that Microsoft may require to bring such Marketing Materials into
compliance with the Marketing Guidelines. Additionally, if press releases or
announcements otherwise mention Xbox Consoles, Xbox Services, or Xbox Console
versions of Software Titles, Publisher will make reasonable efforts to provide
Microsoft with notice of such materials and their contents before release.
5.4.Content rating. Microsoft will not accept submission of a Software Title for
Certification unless Publisher has obtained a rating of “Mature (17+)” (or the
equivalent highest age rating available that does not require the distribution
of such Software Title to be limited to certain licensed premises) or lower
(i.e., more broadly appropriate) from industry-accepted rating bodies, including
any independent content rating authority(ies) that Microsoft may reasonably
designate for all publishers (e.g., ESRB, PEGI, IARC). Publisher will include
such rating(s) prominently on Marketing Materials, as per the applicable rating
body’s guidelines. For countries that do not have their own mandatory content
rating system, Microsoft will not approve any Software Title that, in
Microsoft’s opinion, is unsuitable for Xbox Consoles (e.g.,

Microsoft Confidential
                                                                                                      Page
4 of 28

v 1 AOC

--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.


because it contains excessive sexual content or violence, inappropriate
language, or other unsuitable elements). If, after Commercial Release, Microsoft
(acting reasonably and in good faith) or an industry-accepted ratings body
(reasonably designated by Microsoft for all publishers) determines that a
Software Title would require the distribution of such Software Title to be
limited to certain licensed premises or is indecent, obscene, or illegal,
Publisher will recall, at Publisher’s own expense, all Marketing Materials for
that Software Title (to the extent under Publisher’s control) and FPUs for that
Software Title that have not been distributed to consumers, following
consultation between Publisher and Microsoft. Unless Publisher has obtained, and
communicated to Microsoft, a separate rating for Digital Content as per the
Publisher Guide, Publisher represents and warrants that all Digital Content not
in the initial Base Game for a Software Title will be consistent with the
content rating (or, in those countries not using a content rating system, with
the overall nature of the content) of the underlying Software Title. Publisher
will also comply with any other rating requirements in the Publisher Guide
provided that such requirements do not materially alter the provisions of this
Section 5.4. Microsoft may require removal of Digital Content or require
Publisher to obtain a separate rating if Microsoft later deems such content
inconsistent with the content rating for the underlying Software Title.
Publisher must include the content ratings(s) for all Software Titles
prominently on FPUs and Marketing Materials to the extent required by the
applicable rating body’s guidelines.
5.5.User Generated Content.
5.5.1.Microsoft approval. Publisher may not allow End Users to create, share, or
otherwise provide User Generated Content through a Software Title without first
obtaining Microsoft’s approval, which shall not be unreasonably withheld or
delayed. Furthermore, the Software Title must comply with any XRs related to the
creation and/or consumption of User Generated Content.
5.5.2.Third Party Claims. If Microsoft has approved Publisher to make User
Generated Content available, Publisher will maintain a procedure that complies
with applicable law for removing User Generated Content in the event of a third
party claim regarding the User Generated Content (e.g., of infringement,
defamation, or violation of other rights). Microsoft may notify Publisher of any
complaints related to User Generated Content. Publisher will remove User
Generated Content as soon as commercially practicable after receipt of a
legitimate (as determined in Publisher’s reasonable discretion) third-party
claim or reasonable notice from Microsoft. Publisher will notify Microsoft as
soon as commercially practicable after Publisher receives any legitimate
third-party claim, which notice will also specify the steps that Publisher has
taken or will take in response, and Publisher will indemnify, defend and hold
Microsoft harmless from any claims, causes of action, costs (including without
limitation, reasonable attorneys’ fees) and any liabilities of any nature
whatsoever related to any such claims of infringement.
5.5.3.Violations of End User terms of use or code of conduct. Microsoft may, in
its discretion, require Publisher to remove User Generated Content that violates
the End User terms of use, End User code of conduct, or both.
5.6.Localization. All Software Titles will be localized as required by local
regulation (if applicable) and at least to the same extent (languages, in-game
text, and voice) and provided to End Users in the same manner (e.g.,
incorporated in the Base Game) as any corresponding Competitive Platform
product.
6.Post-release compliance.
6.1.Bugs or errors. Notwithstanding Microsoft’s Certification, all Software
Titles must remain in compliance with all Certification Requirements in the
Publisher Guide on a continuing and ongoing basis. Nothing in this Agreement may
be construed to relieve Publisher of its obligation to (and Publisher will, as
soon as possible after discovery) correct material bugs and errors in Software
Titles whenever discovered (including after Commercial Release) in a
mutually-agreed manner (which may be via a Title Update). [***].
6.2.Title Updates. All Software Title digital patches and updates provided to
End Users for free and that must be accepted for game play (collectively, “Title
Updates”) are subject to Microsoft’s approval, except if otherwise stated in
this Agreement. Microsoft may require Publisher to develop and provide a Title
Update if a Software Title adversely affects Xbox Services. Microsoft reserves
the right to remove or

Microsoft Confidential
                                                                                                      Page
5 of 28

v 1 AOC

--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.


reverse a Title Update if such Title Update adversely impacts the Software Title
(e.g., Software Title crashes for all End Users). Microsoft will not charge
Publisher for Certification or distribution of Title Updates to End Users for
any Title Update required by a Publisher Guide change or otherwise requested by
Microsoft. [***].
6.3.Minimum Commitment. [***]. Publisher will provide necessary customer support
for such Game Feature during its availability and [***] after discontinuation,
and must retain in archive (in object code, source code, and symbol format) all
versions of Digital Content made available to End Users during, and at least
[***] after, the period in which it was available. Subject to Publisher’s
compliance with this Section 6.3, Publisher may terminate Microsoft’s license to
such Game Feature [***] prior notice (which must include a Microsoft-approved
decommission plan). Publisher will clearly notify End Users of the duration of
availability, and will notify End Users reasonably in advance of
discontinuation, of Game Features.
6.4.Specific Digital Content Availability. Unless immediate removal is necessary
to comply with Publisher’s contractual or other legal obligations, Publisher
will provide Microsoft [***]prior notice before removing Digital Content that
has been made available to End Users for sale or collection in the Software
Titles. Notwithstanding termination or expiration of Microsoft’s license to
distribute Digital Content, Microsoft may retain a copy of Digital Content, and
Publisher grants Microsoft a license to redistribute the final version of any
Digital Content to End Users who have previously purchased it, directly or
indirectly, from Microsoft to their Xbox Consoles for [***], even if the End
User is re-downloading to a different Xbox Console unit or within a different
country than where originally downloaded.
6.5.Disablement. Microsoft may disable or remove any Digital Content from the
Xbox Consoles (including by disabling previously downloaded copies on End Users’
Xbox Consoles), Xbox Services, or the Microsoft Store, immediately and at any
time (following consultation with Publisher, when practical), globally or in
specific countries, if Microsoft determines that: (1) Publisher has breached
this Agreement; (2) Publisher has terminated this Agreement in its entirety or
as applicable to a particular Software Title, or terminated applicable license
grants; (3) such Digital Content or its related Software Title fails to comply
with applicable documentation, the approved Concept or other aspects of this
Agreement; (4) such Digital Content or its related Software Title materially
deviates from the version passing Certification or materially fails to perform
as originally intended; (5) such Digital Content or its related Software Title
is causing harm to (or is likely to harm) the Xbox Console, Xbox Services,
third-party networks, End Users, or otherwise (e.g., due to piracy, security
breach or security defects, or technical failure); or (6) such Digital Content
is damaging (or is likely to damage) Microsoft’s reputation, involve Microsoft
in public controversy, or subject Microsoft to liability.
7.Other rights and obligations.
7.1.Security. Microsoft may add to the final release version of Software Titles
delivered by Publisher to Microsoft such digital signatures, other security
technology, and copyright management information (collectively, “Security
Technology”) as Microsoft elects, or Microsoft may elect to modify signatures
included in any Security Technology included in the Software Title by Publisher.
Additionally, Microsoft may add Security Technology that prohibits playing
Software Titles on Xbox Consoles units sold in a country different from the
country in which Software Titles are intended to be distributed, or Software
Titles modified in any way not authorized by Microsoft. Any changes in Security
Technology will not be applicable to Software Titles already in Certification
testing, or FPUs already in manufacturing by an Authorized Replicator, unless
such change will not materially delay the delivery date of such FPUs by
Authorized Replicator to Publisher, or unless otherwise agreed by Publisher.
Subject to this Section 7.1, Microsoft may update Security Technology
requirements from time to time via the Publisher Guide.
7.2.Samples. For each Software Title published under this Agreement, Publisher
will provide a reasonable number of samples as per the Publisher Guide (but not
to exceed [***]per Software Title). Microsoft may use such samples, subject to
Publisher’s prior written consent, for non-revenue generating purposes, such as
for marketing, as product samples, and for customer support, product and
charitable giveaways), testing, and archival purposes. Any use of such samples
for marketing use prior to Commercial Release will be subject to Section 10.2.
Publisher will not be entitled to any [***] with respect to samples as
authorized under this Section 7.2, provided that Publisher shall at all times
remain entitled to the Royalty Fee in

Microsoft Confidential
                                                                                                      Page
6 of 28

v 1 AOC

--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.


respect of all Digital Content and PDLC for the corresponding Software Title for
which Microsoft receives payment.
7.3.Demos. Subject to the Publisher Guide, Publisher may distribute Demo(s)
digitally or placed on a single disc, either as a stand-alone or with other
Demos, [***]. All rights, obligations, and approvals in this Agreement that
apply to Software Titles will separately apply to any Demo. [***].
7.4.Trials. [***]. All rights, obligations, and approvals in this Agreement that
apply to Software Titles will separately apply to any Trial. [***].
7.5.Sub-Publishing. Publisher may enter into independent agreements with other
publishers to publish Software Titles in approved countries if: (1) Publisher
completes and provides to Microsoft, at least [***] days before authorizing a
Sub-Publisher to publish any Software Title(s) in each country for each
Sub-Publisher, the Sub-Publishing Notification Form (as provided by Microsoft)
which will summarize the scope and nature of the Sub-Publishing relationship
between Publisher and Sub-Publisher, identify which entity will be responsible
for Certification of Software Title(s), list the Software Title(s) for which
Sub-Publisher has acquired publishing rights, identify the geographic
territory(ies) for which such rights were granted, and identify the term of
Publisher’s agreement with Sub-Publisher; and (2) Publisher and Sub-Publisher
are and remain at all times in good standing under their respective publisher
license agreements.
7.6.Authorized affiliates. If the parties and Publisher’s Affiliate execute the
“Authorized Affiliate” form (as provided by Microsoft in the Publisher Guide),
such Affiliate may exercise the rights granted to Publisher under this
Agreement. The foregoing will not apply to any Publisher Affiliate that operates
from a European billing address. Any such European Affiliate must execute a
Publisher Enrollment Form with Microsoft Ireland Operations Ltd., in the form
provided in the Publisher Guide.
8.Pricing and Payment Exhibits. The parties will make payments to each other
under the terms of the following Exhibit(s):
8.1.Exhibit 1: Digital Store Payments.
8.2.Exhibit 2: Physical Disc Manufacture and Sales.
9.Software Title parity. Each Software Title is subject to the following
requirements:
9.1.Features and content parity.
9.1.1.[***]
9.1.2.[***]
9.2.Simship with Competitive Platforms.
9.2.1.[***]
9.2.2.[***]
9.3.Software Title feature updates post-Commercial Release. Subject to hardware
limitations and announce/availability of development tools, at any time after
Commercial Release, with respect to any hardware feature updates made to a
Software Title (e.g., HDR, spatial audio) that are available for Competitive
Platform versions, Publisher will (1) in its implementation of such features,
optimize the performance and technical capability of Xbox Console versions in
parity with the Competitive Platform version; and (2) make the same hardware
feature updates commercially available for the Xbox Console versions either
before or simultaneously with the Competitive Platform version(s). As used in
this Section 9.3, “simultaneously” means within [***] of the availability of
such hardware feature on a Competitive Platform. If Publisher is unable to
release the hardware features updates simultaneously due solely to availability
of the Xbox Console development tools, the parties will work together in good
faith to determine a mutually agreeable release date. The parties will work
together in good faith to address any platform limitations that may impact
feature parity for the Xbox Console version of the hardware feature updates.
9.4.Cross Generation Licenses. [***]. Cross generation licenses must (1) grant
End Users rights to both an Xbox One version and an Xbox Series version of the
Software Title, and (2) include features and/or performance that differentiates
the Xbox Series version of the Software Title from the Xbox One version, as
described in the Publisher Guide. For clarity, cross generation licenses will
not be included as a requirement for certification in the Publisher Guide.

Microsoft Confidential
                                                                                                      Page
7 of 28

v 1 AOC

--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.


10.Marketing, sales, support, and promotion.
10.1.Publisher responsible. As between Publisher and Microsoft, only Publisher
will market Software Titles outside of the Microsoft Store, and only Microsoft
is responsible and has sole discretion for marketing on the Microsoft Store
and/or Microsoft sites (subject to the prior approval of Publisher over such
marketing assets). This section does not prohibit Publisher from purchasing
advertising on Microsoft’s advertising platforms (including the Microsoft
Store). Publisher will provide all technical and other support related to
Software Titles. Publisher will provide appropriate contact information
(including Publisher’s street address, telephone number, and the applicable
individual/group responsible for customer support) to all End Users and to
Microsoft for posting online. Microsoft is solely responsible for providing
technical and all other support relating the Microsoft Store and Xbox Consoles.
10.2.Software Title Marketing license. Subject to Publisher’s prior written
consent (which may be via email) in each case (which will not be unreasonably
withheld), Publisher grants Microsoft a worldwide, fully-paid, royalty-free,
non-exclusive license to: (1) publicly perform and publicly display Software
Titles at conventions, events, trade shows, press briefings, public interactive
displays, and the like; (2) use the title of, screen shots from, and additional
marketing assets related to the Software Title in advertising and promotional
material related to Xbox Consoles and other Microsoft products and services, as
Microsoft may reasonably deem appropriate; and (3) distribute Demos as a
standalone product or with other demo software. The licenses granted in this
Section 10.2 are sublicensable to Microsoft’s Affiliates and third-party
contractors. The parties may from time to time discuss additional proposed
marketing and promotion activities. For purposes of the foregoing, it is not
unreasonable for Publisher to withhold approval if it deems that its screen
shots, advertising materials, and other materials permitted for use pursuant to
this Section 10.2 would be depicted with Microsoft titles that compete with
Publisher’s Software Titles, or Microsoft’s proposed use is inconsistent with
Publisher’s marketing plan for such Software Title (e.g., use by Microsoft prior
to Publisher’s official announcement of a Software Title). The parties will
develop a process to pre-approve uses of Software Titles and screen shots in
accordance with this Section10.2. Nothing in this Agreement, however, will
preclude Microsoft from using screen shots, Marketing Materials, and other
materials permitted for use pursuant to this Section 10.2 as permitted by law
without a license (e.g., “fair use” under applicable copyright and trademark
law).
10.3.Promotions. If Publisher wants to distribute Microsoft-generated codes that
are redeemable by End Users for Digital Content downloads (“Tokens”) as part of
promotional activities related to a Software Title (each, a “Token Promotion”),
Publisher will comply with the Publisher Guide’s policy with respect to ordering
additional Tokens, including payment of all applicable fees as set in the
Publisher Guide. As soon as commercially feasible after payment by Publisher for
a Token order, Microsoft will create Tokens and deliver them to Publisher. In
addition to Token Promotions, Microsoft and Publisher may periodically develop,
execute, and administer promotions involving Software Title(s) and execute a
schedule for each promotion as per the Publisher Guide.
11.Grant of distribution and other licenses; limitations.
11.1.Digital Content rights. In consideration of royalties payable under Exhibit
1 and subject to Section 11.11, Publisher grants Microsoft a worldwide,
transferable, sublicensable license during the Term to broadcast, transmit,
distribute to the public, communicate to the public, make available, host,
publicly perform and publicly display, reproduce, stream, and store Digital
Content and Software Title gameplay for access, use, viewing, download and
storage by End Users and other third parties (collectively, the “Digital Content
Rights”) through Microsoft’s platforms and channels, including the Xbox
Services; provided, Microsoft acknowledges and agrees that the foregoing rights
do not grant Microsoft (or End Users) the rights [***]. This Section 11 does not
prevent Publisher from making other platform versions of its Software Titles or
Digital Content available via other platform-specific online services.
11.2.Multiple Generation Xbox Console Support. Publisher agrees that the rights
granted to Microsoft in Section 11.1 also include the following rights in
support of multiple-generational Xbox Console support:
11.2.1.Microsoft may make all Software Titles that are playable on Xbox One
(including Software Titles from prior Xbox generations authorized by Publisher
to play on Xbox One) available for access and

Microsoft Confidential
                                                                                                      Page
8 of 28

v 1 AOC

--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.


use on Xbox Series at no cost to End Users who purchased or otherwise obtained
rights to (e.g., via subscription) such Software Titles. [***].
11.2.2.To the extent Publisher makes a Software Title available for purchase on
any Xbox Console, Microsoft may make all Software Titles playable on Xbox One
(including such Software Titles from prior Xbox generations authorized by
Publisher to play on Xbox One) available for purchase for access and use on Xbox
Series.
11.2.3.Additional requirements for multiple generation Xbox Console support may
be included in the Certification Requirements.
11.2.4.Publisher grants Microsoft the right to conduct testing of Software
Titles that are playable on Xbox One to ensure compatibility and playability on
Xbox Series, and Publisher shall similarly have the right (facilitated by
Microsoft) to perform such testing using the GDK.
11.2.5.Subject to Section 11.11, Publisher has obtained and will maintain all
third-party rights, consents, and licenses necessary to meet its commitments and
obligations in this Section 11.2.
11.3.Publisher Services. As between Publisher and Microsoft, Microsoft will
solely offer, host, fulfill, and deliver Software Titles, Game Features, and any
other Xbox Console related content or services to End Users, [***].
11.3.1.Subject to Publisher’s compliance with the terms of the Agreement and the
Publisher Guide, Microsoft grants Publisher a worldwide, non-exclusive,
royalty-free license to access the Xbox Services, as necessary to implement and
operate the Publisher Services.
11.3.2.Subject to Microsoft’s advance written consent (which may be by email),
Publisher may subcontract to a third party host all or any portion of
Publisher’s rights or obligations solely with regard to providing Publisher
Services. All actions and failures to act of any third party engaged by
Publisher are imputed to Publisher and deemed to be Publisher’s actions or
failures to act. Publisher may provide the third party with access to only those
portions of Xbox Services that are necessary to perform hosting services, and to
no other portions. Publisher unconditionally and irrevocably guarantees any
third party’s performance of the applicable obligations imposed by this
Agreement and the GDK License.
11.3.3.Additional requirements for Publisher Services may be included in the
Publisher Guide.
11.4.Gameplay record and share. The Xbox Console gameplay record and share
features allow End Users to record their gameplay experiences and publish the
recorded gameplay clips to share with third parties via Microsoft and
third-party video sharing sites and services. [***], Publisher grants Microsoft
a worldwide, fully-paid, royalty-free, non-exclusive, perpetual license to,
solely as part of the gameplay record and share features: (1) record portions of
Software Title gameplay; (2) copy, archive, host, and have hosted such
recordings; (3) create derivative works, using only Microsoft-provided editing
tools, of such recordings (including by application of various compression and
streaming technologies); (4) publicly perform and publicly display such
recordings; and (5) grant to third parties the right to view such recordings.
The licenses granted in this Section 11.4 are sublicensable to Microsoft’s
affiliates, third-party contractors, and End Users.
11.5.Gameplay streaming features. The Xbox Console gameplay streaming features
allow End Users to share their gameplay experiences with Microsoft and
third-party applications and services (e.g., Mixer). [***], Publisher grants
Microsoft a worldwide, fully-paid, royalty-free, non-exclusive, perpetual
license, solely as part of the gameplay streaming feature, to broadcast,
transmit, distribute, host, publicly perform and publicly display, reproduce,
make available, communicate to the public, and stream gameplay of a Software
Title with Microsoft and third-party applications and services. The licenses
granted in this Section 11.5 are sublicensable to Microsoft’s Affiliates,
third-party contractors, and End Users.
11.6.Xbox Console Remote Access. [***] Publisher grants Microsoft a worldwide,
fully-paid, royalty-free, non-exclusive, perpetual license, solely as part of
the Xbox Console Remote Access feature, to (a) broadcast, transmit, distribute,
host, publicly perform and publicly display, reproduce, and stream gameplay of a
Software Title; and (b) provide use, access, and control of the gameplay on a
Software Title on any Streaming Device.
11.7.Project xCloud Support. [***]

Microsoft Confidential
                                                                                                      Page
9 of 28

v 1 AOC

--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.


11.8.Reservation. All rights not expressly granted in this Agreement are
reserved. Notwithstanding anything to the contrary contained herein, Microsoft
acknowledges and agrees that nothing in this Agreement or the Publisher Guide
grants Microsoft the right to include a Software Title or Digital Content in any
game content subscription program (i.e., Game Pass, its successors, or any
similar program), and Microsoft shall not provide End Users with access to any
of Publisher’s Software Titles or related content as part of a game content
subscription offering without Publisher’s prior written consent in each
instance. Without limiting the above, and except to the extent otherwise
expressly provided in this Agreement, nothing in this Agreement may be construed
as a license to either party’s IPR, expressly or by implication, estoppel,
exhaustion, or otherwise.
11.9.Ownership. Except for IPR supplied by Microsoft to Publisher (including
Microsoft Trademarks, licenses in software and hardware granted by a GDK
License, or any of Microsoft’s IPR that Publisher may have included in any
Software Titles), ownership of which Microsoft retains, Publisher will, as
between the parties, own all rights in the Software Titles.
11.10.License to End Users. Publisher may create a license agreement to govern
Publisher’s relationship with End Users with regard to Software Titles
distributed to them (each, a “EULA”). If Publisher elects to bind End Users to a
EULA, Publisher’s EULA must: (1) to the maximum extent allowed by applicable
law, disclaim any warranties, limit liability, and exclude damages on behalf of
Microsoft and its Affiliates, either by category (e.g., by a reference to
“Publisher’s licensors”) or by name; (2) disclaim any obligation on the part of
Microsoft or its Affiliates to provide support or services other than those
covered by Microsoft’s End User terms of use; (3) RESERVED; and (4) not purport
to govern or change, in any way, the End User’s relationship with Microsoft
under Microsoft’s applicable agreements with such End User.


12.Xbox Usage data and Personal Data. Microsoft may collect and store Xbox
Console usage data, including statistics, scores, ratings, and rankings
(collectively, “Xbox User Data”), which may include End User Personal Data.
Microsoft may periodically make certain Xbox User Data available to Publisher in
accordance with the then-current Microsoft Privacy Statement. Microsoft will use
commercially reasonable efforts to periodically make certain Xbox User Data
available to Publisher for Publisher’s use. [***]. Each party will comply with
the obligations imposed on it under Data Protection Law. If Publisher receives
Personal Data from Microsoft, then Publisher must comply with the following
requirements:
12.1.Publisher must provide End Users with access to Publisher’s privacy
statement that governs Publisher’s use of the Personal Data.
12.2.Publisher must ensure its network, operating system, software, databases,
and other relevant computer systems are properly built, configured, and designed
to operate to store, manage and protect any Personal Data received or obtained
from Microsoft in a secure manner.
12.3.[***]
12.4.[***]
12.5.[***]
12.6.Publisher will comply with Microsoft’s other reasonable requirements
governing the use of Xbox User Data set forth in the Publisher Guide.
12.7.[***]
13.Trademark rights and restrictions.
13.1.Microsoft Trademarks. Publisher will incorporate Microsoft Trademarks, and
include credit and acknowledge Microsoft as required by the Branding
Specifications, in each Software Title, Demo, Trial, and all Marketing
Materials. Subject to all terms of this Agreement, Microsoft grants to Publisher
a non-exclusive, non-transferable license to use Microsoft Trademarks on
Software Titles, Demos, Trials, and Marketing Materials, solely in connection
with marketing, sale, and distribution in approved countries. Except as
expressly permitted in this Agreement, Publisher is granted no right, and will
not purport to permit any third party, to use Microsoft Trademarks in any manner
without Microsoft’s prior written consent. Publisher has no right to use
Microsoft Trademarks in connection with merchandising or selling related or

Microsoft Confidential
                                                                                                      Page
10 of 28

v 1 AOC

--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.


promotional products, other than approved Demos. Publisher will not during the
Term contest the validity of, by act or omission jeopardize, or take any action
inconsistent with, Microsoft’s rights or goodwill in Microsoft Trademarks in any
country, including attempted registration of any Microsoft Trademark, or use or
attempted registration of any mark confusingly similar to any Microsoft
Trademark.
13.2.Branding Specifications. Publisher’s use of Microsoft Trademarks must
comply with the Publisher Guide, including the Branding Specifications.
Publisher will not use Microsoft Trademarks with third-party trademarks in a
manner that might suggest co-branding or otherwise create confusion as to source
or sponsorship of the Software Title or Marketing Materials, or ownership of
Microsoft Trademarks, unless Microsoft has approved such use, expressly and in
writing. If Publisher learns of any non-conformance with this Section 13.2, it
will promptly remedy such non-conformance and notify Microsoft of the
non-conformance and remedial steps taken.
13.3.Ownership; goodwill. Publisher acknowledges Microsoft’s ownership of, and
all goodwill associated with, the Microsoft Trademarks. Use of the Microsoft
Trademarks will not create any right, title, or interest in this Agreement in
Publisher’s favor. Publisher’s use of the Microsoft Trademarks will inure solely
to the benefit of Microsoft.
14.Confidentiality; publicity. The NDA will apply to all Confidential
Information (defined in the NDA) provided by the parties under this Agreement or
a GDK License (regardless of any earlier termination or expiration of the NDA).
Any general terms in the NDA (e.g., applicable law and venue), however, will not
apply to the extent they conflict with this Agreement. Except if otherwise
stated in this Agreement, neither party will communicate with the press or
public about their relationship under, or use the other’s name connected to,
this Agreement, without the other’s express, prior, written consent, not to be
unreasonably withheld. Notwithstanding the foregoing, if either party is advised
by legal counsel that any portion of this Agreement must be disclosed as part of
that party’s public filings, it will notify the other in writing and the parties
will jointly seek confidential treatment of such information to the maximum
extent reasonably possible, in documents approved by both parties and filed with
the applicable governmental or regulatory authorities, and Microsoft will
prepare a redacted version of this Agreement for filing.
15.Protection of proprietary rights.
15.1.Microsoft’s IPR. Publisher will promptly notify Microsoft if it learns of
any infringement or misappropriation of Microsoft’s IPR related to this
Agreement. Microsoft may take such actions as it deems advisable to protect its
IPR, and Publisher will, on request, cooperate with Microsoft in all reasonable
respects, at Microsoft’s expense. Microsoft will not, however, be required to
take any action and may retain all proceeds derived from any such actions.
15.2.Publisher’s IPR. Publisher, without Microsoft’s express written permission,
may bring any action related to actual or potential infringement of Software
Titles, Marketing Materials, Digital Content, information, data, logos,
software, or any other materials provided or otherwise made available by
Publisher under or in relation to this Agreement (excluding only Microsoft
Trademarks, Security Technology, and redistributable components in the form
delivered to Publisher by Microsoft under a GDK License) (collectively,
“Publisher Content”), to the extent such infringement involves Publisher’s IPR
(but not Microsoft’s IPR). Publisher will make reasonable efforts to inform
Microsoft regarding such actions in a timely manner and may retain all proceeds
derived from any such actions.
15.3.Joint actions. The parties may jointly pursue cases of infringement
involving Software Titles (as such products will contain IPR owned by each of
them). Unless otherwise agreed, or unless recovery is expressly allocated
between them by the court, if the parties jointly prosecute an infringement
lawsuit under this Section 15.3, any recovery will be used first to reimburse
the parties’ respective reasonable attorneys’ fees and expenses, pro rata, and
any remaining recovery will also be given to the parties pro rata based on the
fees and expenses incurred in bringing such action.
16.Representations, warranties, and disclaimers.
16.1.Publisher. Publisher continuously represents and warrants that:
16.1.1.It has full power to enter into this Agreement;
16.1.2.It has not previously granted, and will not grant, any rights to any
third party that are inconsistent with the rights granted to Microsoft in this
Agreement;

Microsoft Confidential
                                                                                                      Page
11 of 28

v 1 AOC

--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.


16.1.3.The Publisher Content does not, and Microsoft’s and End Users’ access to
and use of Publisher Content through and in relation to Xbox Consoles will not,
infringe or misappropriate any third-party IPR, subject to Section 11.11;
16.1.4.It will comply with all laws, regulations, administrative and court
orders, and requirements applicable to (and will keep in force all necessary
permits, licenses, registrations, approvals, and exemptions throughout the Term,
as long as it is) distributing, selling, or marketing Publisher Content and
Publisher’s obligations under this Agreement;
16.1.5.The Publisher Content does not and will not contain any messages, data,
images, or programs that are illegal (e.g., defamatory, obscene, pornographic,
or violate privacy laws) or violate content rating requirements in all countries
where the Software Title is marketed or distributed; and
16.1.6.Subject to Section 11.11, Publisher has obtained and will maintain
third-party rights, consents, and licenses for the permitted exploitation of
Publisher Content and associated features, including Game Features, User
Generated Content, gameplay recording and sharing, gameplay and Project xCloud
streaming, remote access, and Digital Content under this Agreement as set forth
therein.
16.2.Microsoft. Microsoft continuously represents and warrants that:
16.2.1.it has full power to enter into this Agreement and it has not previously
granted, and will not grant, any rights to any third party that are inconsistent
with the rights granted to Publisher under this Agreement; and
16.2.2.it will comply with all laws, regulations, administrative and court
orders, and requirements in the Sales Territories relating to (and will keep in
force all necessary permits, licenses, registrations, approvals, and exemptions
throughout the Term) distributing, selling, or marketing Publisher Content via
the Microsoft Store.
16.3.Disclaimer. Expressly subject to Section 16.2, Microsoft provides all
materials (including the Security Technology) and services under this Agreement
“as is,” without warranty of any kind, and, to the maximum extent permitted by
applicable law, disclaims all other warranties (express, implied, statutory, or
otherwise) under the applicable laws of any jurisdiction, regarding the
materials and services it provides under this Agreement, including any
warranties of merchantability or fitness for a particular purpose, of freedom
from computer viruses, and of non-infringement.
16.4.Excluded damages. To the maximum extent permitted by applicable law, in no
event will Microsoft or its affiliates, licensors, or suppliers be liable for
any special, incidental, punitive, or consequential damages of any kind or
nature whatsoever, arising out of or related to this Agreement or the
transactions contemplated under it, including lost profits or lost goodwill and
whether based on breach of any express or implied warranty, breach of contract,
tort (including negligence), or strict liability, regardless of whether
Microsoft has been advised of the possibility of such damage or if such damage
could have been reasonably foreseen.
16.5.Limitation of liability. [***]
17.Defense of claims.
17.1.Obligation. If a Claim is brought against a party, its Affiliates, agents,
licensees, or successors, or any agents, directors, officers, or employees of
any of them (all, collectively, “Defendant”), the other party (“Respondent”)
will defend the Claim (including by paying litigation costs and reasonable
attorneys’ fees) and pay any settlement that Respondent consents to or any
adverse final judgment. As used in this Section, “Claim” means an unaffiliated
third party’s demand, suit, or other action to the extent: (1) as alleged, it
reflects Respondent’s breach of this Agreement; (2) as alleged, it arises from
or relates to Respondent’s gross negligence or willful misconduct; (3) solely
for Microsoft as Respondent, it alleges that Publisher’s use in any country of a
Microsoft Trademark, as permitted under this Agreement, infringes claimant’s
trademark rights; or (4) solely for Publisher as Respondent, and to the extent
such Claim is not covered by Microsoft’s obligations under (1), (2), or (3)
above, as it relates to any Software Title or User Generated Content (excluding
unmodified software delivered to Publisher by Microsoft under a GDK License),
including any allegation relating to quality, performance, safety, privacy, or
security of a Software Title (solely to the

Microsoft Confidential
                                                                                                      Page
12 of 28

v 1 AOC

--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.


extent such issues are not caused by the Xbox Consoles), or arising out of
Publisher’s use of Microsoft Trademarks in breach of this Agreement.
17.2.Procedure. Defendant: (1) will promptly notify Respondent of any Claim and
permit Respondent, using agreed counsel, to answer and defend; (2) at
Respondent’s reasonable request and expense, will assist in the defense and
provide non-confidential information; and (3) at its expense, may participate in
the defense with separate counsel. Respondent is not responsible for settlements
it does not consent to and will not settle Claims under this Section 17 without
Defendant’s consent (with both parties’ consent not unreasonably withheld).
Neither party will stipulate, acknowledge, or admit fault or liability on the
other’s part without the other’s prior, written consent. Respondent will not
publicize any settlement without Defendant’s prior written consent.
18.Insurance.
18.1.Coverage. Publisher will maintain sufficient and appropriate insurance
coverage to enable it to meet its obligations under this Agreement and by law.
Without limiting the foregoing, Publisher will maintain all coverage required by
Table 1 below (converted to the equivalent value in local currency, as of the
date of issuance). The Professional Liability and Errors & Omissions Liability
Insurance (“E&O”) will include coverage for infringement of any third-party
proprietary right, including copyright and trademark infringement, related to
Publisher’s performance under this Agreement. The E&O insurance retroactive
coverage date will be no later than the Effective Date. Publisher will maintain
an active policy, or purchase an extended reporting period providing E&O
coverage for claims first made and reported to the insurance company within
[***] after Microsoft’s final payment related to this Agreement. Notwithstanding
the forgoing, Publisher may meet the requirements for E&O coverage in all Sales
Territories by self-insuring for the required amounts.

– Insurance Coverage
Requirements[***][***][***][***][***][***][***][***][***][***][***][***][***][***][***]



18.2.Other requirements. On request, Publisher will deliver to Microsoft proof
of the coverage required by this Section 18. If Microsoft reasonably determines
that Publisher’s coverage is less than required to meet its obligations under
this Agreement, Publisher will promptly acquire such coverage and notify
Microsoft.
19.Bankruptcy. The rights conferred by Publisher on Microsoft under this
Agreement, including those described in Sections 10.1 and 11, constitute a
license running from Publisher to Microsoft of a right to intellectual property
for purposes of Section 365(n) of the United States Bankruptcy Code (11 U.S.C.
101, et seq.), and that Microsoft will have, in a bankruptcy proceeding in which
Publisher is a debtor, the rights of a “licensee” as set forth in that
provision. In a bankruptcy proceeding of Publisher, and notwithstanding any
other term of this Agreement, Publisher will not have the power, absent
Microsoft’s consent in its sole discretion, to assume or assign to a third-party
any license running from Microsoft to Publisher of any property, interest, or
right created in the Agreement, all such rights being purely personal to
Publisher, such that governing non-bankruptcy law will preclude Publisher’s
assignment (and, if applicable, assumption) of those rights without Microsoft’s
consent.
20.Term and termination.
20.1.Term. This Agreement shall commence on the Effective Date and shall
continue until May 31, 2023 (the “Term”). Unless one party gives the other
notice of non-renewal within [***] of the end of the then-current term, this
Agreement shall automatically renew for successive one (1) year terms. If the
Agreement will expire, the parties will agree on a plan to allow End Users who
purchase Software Titles near the expiration date to access and use the Digital
Content of such Software Titles for a commercially reasonable time after
expiration.
20.2.Termination. Either party may terminate this Agreement (in its entirety or
solely for an applicable Software Title), effective immediately on notice if:
(1) the other party materially breaches this Agreement (other than

Microsoft Confidential
                                                                                                      Page
13 of 28

v 1 AOC

--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.


Section 14, the NDA, or a GDK License) and fails to cure within [***] after
notice (provided that Publisher’s breach of Section 16.1.3 or Section 16.1.6
shall not give rise to a right of Microsoft to terminate this Agreement, either
in its entirety or solely for an applicable Software Title, subject to
Publisher’s indemnification obligations); (2) the other party materially
breaches Section 14, the NDA, or a GDK License; or (3) if the other party
becomes Insolvent. If Publisher is the breaching party, Microsoft may suspend
availability of Digital Content during any cure period. In addition, Microsoft
may terminate this Agreement immediately and without notice if Publisher fails
to respond to all Agreement-related communications made by Microsoft during any
consecutive [***] period (and automatically-generated responses are deemed not
to be a response by Publisher for purposes of this termination right). Any
notice of breach must be prominently labeled “Notice of Breach”. Additionally,
if Microsoft determines, at any time before Commercial Release that the
applicable Software Title does not materially comply with the Publisher Guide
(subject to Section 4) or any applicable laws, Microsoft may, notwithstanding
any prior approvals, terminate this Agreement without cost or penalty on a
Software Title by Software Title, or country by country basis, on notice to
Publisher. “Insolvent” means admitting in writing the inability to pay debts as
they mature; making a general assignment for the benefit of creditors; suffering
or permitting appointment of a trustee or receiver for all or any assets, unless
such appointment is vacated or dismissed within [***]; filing (or having filed)
any petition as a debtor under any provision of law relating to insolvency,
unless such petition and all related proceedings are dismissed within [***];
being adjudicated insolvent or bankrupt; having wound up or liquidated; or
ceasing to carry on business.
20.3.Effect. On termination or expiration of this Agreement, subject to Exhibit
2, Publisher has no further right to, and will not, exercise rights licensed
under this Agreement. Publisher will, until the end of the Minimum Commitment
term, continue to support existing Game Features for Software Titles sold before
the effective date of termination or expiration.
20.4.Cross-default. If Microsoft has the right to terminate this Agreement, then
it may also terminate the GDK License. If Microsoft has the right to terminate a
GDK License, then Microsoft may also terminate this Agreement.
20.5.Survival. The following will survive expiration or termination of this
Agreement: Sections 2, 6.3-6.4, 8, 10.1, 11.2.1, 11.4 (solely with respect to
storing and distributing recorded gameplay clips), 11.5, 11.6, 11.7, 11.11, 12,
14-18, 20.3 - 20.5, and 21; Sections 1-5 of Exhibit 1; and Sections 1, 3.6-3.8,
3.10, 3.11, and 4-7 of Exhibit 2.
21.General.
21.1.Law, venue, attorneys’ fees. Washington State law governs this Agreement
(excluding conflicts principles that would require applying different law). If
federal jurisdiction exists, the parties consent to exclusive jurisdiction and
venue in the King County, Washington federal courts. If not, the parties consent
to exclusive jurisdiction and venue in the King County, Washington Superior
Court. In any action arising out of or relating to this Agreement, the
prevailing party may recover its reasonable attorneys’ fees, costs, and other
expenses, including those on appeal or in a bankruptcy action.
21.2.Notice. All notices under this Agreement will be: (1) in writing; (2) in
English; (3) deemed given when received; (4) sent by delivery service,
messenger, or registered or certified mail (postage prepaid, return receipt
requested); and (5) addressed and sent, with any required copies, as provided in
Table 2 below (or as the recipient has otherwise designated, in writing or by
email, before notice was sent). Ordinary business communications (excluding, for
example, those related to payment or breach) may be sent by email and need not
be cc’d.

– Contact InformationTo Microsoft:
Microsoft Corporation
One Microsoft Way
Redmond, Washington 98052-6399 USA
To Publisher:
Take-Two Interactive Software Inc.
110 West 44th Street
New York, NY 10036


Attention:General Manager, Global Games Partnerships and
DevelopmentAttention:Karl Slatoff, PresidentPhone:[***]Phone:[***]Fax:[***]Fax:
N/A
Copy To:
Microsoft Corporation
One Microsoft Way
Redmond, Washington 98052-6399 USA
Attn:    Corporate, External, & Legal Affairs
Copy To:
Take-Two Interactive Software Inc.
110 West 44th Street
New York, NY 10036
Attn: General Counsel


Copy To Fax:[***]Copy To Fax:
N/A

Microsoft Confidential
                                                                                                      Page
14 of 28

v 1 AOC

--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.




21.3.No delay or waiver. No delay or failure to exercise or enforce any right or
remedy under this Agreement, and no course of dealing or performance, will waive
any such right or remedy. No express waiver of any right or remedy in one
instance will waive such right or remedy in any other instance. All rights and
remedies will be cumulative, not exclusive.
21.4.Assignment. Publisher may not assign this Agreement, or any right or duty
under it, to any third party unless Microsoft expressly consents to such
assignment, in writing. Microsoft may assign this Agreement, or any right or
duty under it, as it deems appropriate, or authorize its affiliates or
contractors to perform this Agreement in whole or part on Microsoft’s behalf. A
merger, consolidation, or other corporate reorganization, or a transfer or sale
of a controlling interest in a party’s stock, or of all or substantially all of
its assets, is deemed to be an assignment. This Agreement will inure to the
benefit of and bind the parties, their successors, administrators, heirs, and
permitted assigns.
21.5.Relationship. Each party is an independent contractor to the other and has
no authority to act on behalf of or bind the other, and this Agreement does not
create any other relationship (e.g., employment, partnership, or agency).
21.6.Interpretation. If a court of competent jurisdiction finds any part of this
Agreement illegal, unenforceable, or invalid, that part will be deemed replaced
with an enforceable term most closely matching the parties’ intent, and the rest
of the Agreement will remain in full force and effect. This Agreement will be
interpreted according to its plain meaning without presuming that it should
favor either party. Unless stated or context requires otherwise: (1) all
internal references are to this Agreement, its parties, and its Exhibits;
(2) all monetary amounts are expressed and, if applicable, payable, in U.S.
dollars; (3) “days” means calendar days; (4) “may” means that the applicable
party has a right, but not a concomitant duty; (5) “partner”, if used in this
Agreement or related documents, is used in its common, marketing sense and does
not imply a partnership; (6) “notify” means to give notice as provided in (and
“notice” means a notice that complies with) Section 21.1; (7) “current” or
“currently” means “as of the Effective Date” but “then-current” means the
present time when the applicable right is exercised or performance rendered or
measured; (8) URLs are understood to also refer to successors, localizations,
and information or resources linked from within websites at such URLs; (9) lists
of examples following “including”, “e.g.”, “such as”, or “for example” are
deemed to include “without limitation”; and (10) “or” means “and/or” (i.e., “a
or b” is interpreted to mean “a, or b, or both a and b”); and (11) a party’s
choices under this Agreement are in its sole discretion.
21.7.Injunction. Publisher’s threatened or actual unauthorized use of Microsoft
Trademarks or other Microsoft proprietary rights, and either party’s threatened
or actual breach of confidentiality provisions, may result in immediate and
irreparable damage for which there is no adequate remedy at law. In such event,
the non-breaching party is entitled to appropriate injunctive relief from any
court of competent jurisdiction.
21.8.Miscellaneous. All rights and remedies under this Agreement are cumulative.
Each party will pay its own costs to perform (except if expressly stated
otherwise). This Agreement: (1) is effective only when manually signed (i.e.,
with a pen) or signed via an electronic signature service by authorized
representatives of both parties, which signature requirement is, without
limitation, a material term; (2) is the parties’ entire agreement on this
subject and merges, replaces, and supersedes all related oral understandings,
representations, prior discussions, letters of intent, or preliminary
agreements, including any Xbox One Publisher License Agreement between the
parties; (3) is formed as of the Effective Date; (4) may be modified only by a
writing hand-signed (i.e., with a pen) or signed via an electronic signature
service by authorized representatives of each party (except as otherwise
expressly provided in this Agreement); and (5) may be executed in counterparts,
by fax or other electronic means to accurately send images, or by electronic
signature service. The parties have formed this Agreement as of the Effective
Date.



Microsoft Confidential
                                                                                                      Page
15 of 28

v 1 AOC

--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.


Agreed and accepted:

Microsoft CorporationTake-Two Interactive Software, Inc.Signature: /s/ Lacee
PetersonSignature: /s/ Dan EmersonName: Lacee PetersonName: Dan EmersonTitle:
Xbox 3PP Program ManagerTitle: EVP and CLODate: 7/10/2020Date: 7/10/2020






Microsoft Confidential
                                                                                                      Page
16 of 28

v 1 AOC


--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.
EXHIBIT 1 – DIGITAL STORE PAYMENTS
1. Definitions. Capitalized terms used in this Exhibit but not defined below
will have the meanings provided in the Agreement.
1.1.“CSV” means [***].
1.2.“CSV Remittance Rate” means [***].
1.3.“WSP” or “Wholesale Price” means, [***].
2.Digital Content and PDLC.
2.1.Generally. Publisher may submit Digital Content to Microsoft for
distribution via the Microsoft Store. Publisher will set the WSP, which can be
zero. Microsoft may choose to offer such Digital Content to End Users for free,
for a fee, or not at all and for sale in currency or via CSV. If Publisher is
requesting that Digital Content be delivered for free via the Microsoft Store,
Microsoft may also charge Publisher a reasonable fee for such service. For all
Digital Content for which Microsoft receives payment, Microsoft will pay
Publisher a royalty as per Section 2.22 (“Royalty Fee”).
2.2.Royalty. [***]:
2.2.1.CSV purchases. [***]
2.2.2.Non-CSV purchases. [***]
2.3.Payment. [***]
2.4.Xbox Services billing, collection, and Publisher Hosted Services. Microsoft
has the sole right to bill and collect all fees associated with Xbox Services,
including for subscriptions or any Digital Content for which End Users may be
charged, which amounts will be in Microsoft’s discretion. As between Publisher
and Microsoft, Microsoft will solely offer, host, fulfill, and deliver Digital
Content and any other Xbox Console-related content or services to End Users,
except as permitted for Publisher Services.
2.5.Offsets. [***]
2.6.[***]
2.7.Taxes. Neither party is liable for any of the other party’s taxes that the
other is legally obligated to pay and that are incurred or arise in connection
with or related to transactions under this Agreement, and all such taxes
(including net income or gross receipts taxes, franchise taxes, property taxes,
or taxes arising from sales between a party and its subscribers or customers)
are the financial responsibility of the party legally obligated to pay such tax.
Each party will pay to the other any sales, use, or value-added taxes owed by
that party solely as a result of entering into this Agreement and required to be
collected under applicable law. A party may provide to the other a valid
exemption certificate, in which case that other party will not collect taxes
covered by such certificate. Each party will defend, indemnify, and hold the
other harmless from any taxes (including sales or use taxes paid by one party to
the other) or claims, causes of action, costs (including reasonable attorneys’
fees), and any other liabilities of any kind whatsoever related to a party’s
taxes. If any taxes must be withheld on payments made by one party to the other,
the paying party will deduct such taxes from the amount otherwise owed and pay
them to the appropriate taxing authority. The paying party will secure and
deliver to the other an official receipt for those withholdings and other
documents reasonably requested by the other to claim a foreign tax credit or
refund. The



--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.
parties will use reasonable efforts to ensure that any taxes withheld are
minimized to the extent possible under applicable law. This tax section will
govern the treatment of all taxes arising as a result of, or connected with,
this Agreement notwithstanding any other section of this Agreement.
3.Audit. Each party will keep all usual and proper records related to its
performance under this Agreement (including any addenda or amendments),
including audited financial statements and support for all transactions related
to the ordering, production, inventory, distribution, or billing/invoicing
information for [***] from the date created. Either party (“Auditing Party”)
may, on [***] notice, cause a third-party independent CPA or law firm to audit
or inspect the other party’s (“Audited Party”) records no more than once in any
[***] period to verify compliance with the financial, royalty, and payment terms
of this Agreement. Auditing Party will have access to the previous [***] of
Audited Party’s records from the date that the audit request notice was received
by Audited Party. The right of inspection and consultation will expire with
respect to all records related to any amounts payable under this Agreement on
the [***] anniversary of the date of the statement or payment to which such
records relate. Any such audit will be conducted during regular business hours
at Audited Party’s offices and will be paid for by Auditing Party, unless
Material discrepancies are disclosed. [***]. For purposes of this Section 5,
“Material” means [***] of the amounts due to Auditing Party within the audit
period (net of any overpayments that may have occurred during such audit
period).
4.Xbox Play Anywhere. If a Software Title supports Xbox Play Anywhere (“XPA”),
which means that the Software Title is playable on both Xbox Consoles and
Windows 10 (as further described in the Publisher Guide), then Publisher
acknowledges that for XPA Software Title(s) purchased via the Microsoft Store,
the Royalty Fee set forth in Section 2 of Exhibit 1 shall be the sole
compensation payable to Publisher for such XPA Software Title. Microsoft shall
not make Publisher’s support of XPA a requirement for certification in the
Publisher Guide.
Take-Two and Microsoft Confidential



--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.
EXHIBIT 2 – PHYSICAL DISC MANUFACTURE AND SALES


The terms of this Exhibit govern the manufacturing and sale of Publisher’s
Software Titles on game media.
1.Definitions. Capitalized terms used in this Exhibit but not defined below will
have the meanings provided in the Agreement.
1.1.“Authorized Replicator” means a software replicator approved by Microsoft to
replicate FPUs for Xbox Consoles.
1.2.“BTS” means a Microsoft-designed break-the-seal sticker that will be issued
to the Authorized Replicator for placement on the Packaging Materials as
specified in the Publisher Guide.
1.3.“FPU” or “Finished Product Unit” means a copy of a Software Title, in object
code form, that has passed Certification, has been affixed to a game media and
is approved by Microsoft and Publisher for release and manufacturing. Once
Packaging Materials have been added and the BTS has been assigned to the FPU or
its packaging, the FPU also includes its accompanying BTS and Packaging
Materials.
1.4.“FPU Verification Version” means a unit of a Software Title that is intended
to comply fully with all terms of the Agreement and this Exhibit and that has
not passed Certification, which Publisher or an Authorized Replicator provides
for testing purposes.
1.5.“Packaging Materials” means art and mechanical formats for a Software Title,
including retail packaging, End User instruction manual, warranties, End User
warnings, FPU media label, and any promotional inserts and other materials to be
included in retail packaging.
1.6. “Security Technology” means such digital signatures, other security
technology, and copyright management information that may be added to an FPU.
1.7.“Threshold Price” means the WSP (for the North American, the European Middle
East and African, the Asian, the Australian, and the South American Sales
Territories) or SRP (for the Japan Sales Territory) at which Publisher intends
to sell Software Titles. If the Software Title is bundled with any product or
service that is not a Software Title, the Threshold Price will be the WSP or SRP
for the entire bundle.
1.8.“WSP” or “Wholesale Price” means, [***]
2.Distribution License Conditions
2.1.Reserved.
2.2.Distribution license. On Certification of a Software Title, approval of
Marketing Materials, and receipt of the FPU Verification Version by Microsoft,
and subject to all terms of the Agreement and this Exhibit, Microsoft grants
Publisher a non-exclusive, non-transferable, personal license to distribute FPUs
containing redistributable, sample code, and Security Technology in approved
Sales Territories, solely in FPU form, to third parties for distribution to
users or directly to End Users. Except for transfers of FPUs through normal
distribution channels (e.g., retailers, wholesalers), Publisher may not
sublicense, transfer, or assign its rights under this license to any third
parties (including any right to distribute Software Titles or FPUs to another
entity that will brand, co-brand, or otherwise assume control over such products
as a “publisher” as that concept is understood in the console game industry)
without Microsoft’s express, prior, written consent. Publisher’s license does
not include any right, power, or
Take-Two and Microsoft Confidential



--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.
authority to subject Microsoft’s software (or derivative works of, or IPR
associated with, such software) in whole or in part to any terms of an Excluded
License. “Excluded License” means any license that requires, as a condition of
use, modification, or distribution of software subject to the Excluded License,
that such software or other software combined or distributed with such software
be: (1) disclosed or distributed in source code form; (2) licensed for the
purpose of making derivative works; or (3) redistributable at no charge.
2.3.Distribution limitations. Except as provided for in the Agreement and this
Exhibit, Publisher will distribute FPUs only in the Sales Territories for which
the Software Titles have been approved by Microsoft. Publisher will not,
directly or indirectly: (1) export any FPUs from one Sales Territory to another,
or outside of Sales Territories; (2) assist or knowingly permit any third party
in doing so, except for de minimis quantities of which Publisher provides
Microsoft advanced written notice; or (3) distribute FPUs to any person or
entity that Publisher has reason to believe may re-distribute or sell such FPUs
outside a Sales Territory. Publisher may, however, request to distribute FPUs in
countries outside the Sales Territories, and Microsoft will not unreasonably
withhold consent.
2.4.Simship obligations.
2.41.DFU and FPU Simship. For each FPU of a Base Game Commercially Released in a
given Sales Territory, a DFU of the same Base Game must be made available for
distribution in that same Sales Territory, on a country-by-country basis, via
the Microsoft Store simultaneously. For purposes of this Section 2.4 only,
“simultaneously” means within [***] of FPU Commercial Release.
2.42.[***]
3.Manufacturing.
3.1.Replication. Publisher will use only Authorized Replicators to produce FPUs.
Before placing an order with an Authorized Replicator, Publisher will confirm
with Microsoft that such entity is an Authorized Replicator, as such list of
Authorized Replicators may change from time to time. A then-current list of
Authorized Replicators will be in the Publisher Guide. Publisher will notify
Microsoft of its intended Authorized Replicator for each Software Title. The
agreement for replication services will be negotiated between Publisher and the
applicable Authorized Replicator, subject to the terms of the Agreement and this
Exhibit. Microsoft may charge Authorized Replicator for rights, services, or
products associated with manufacturing FPUs. The agreement between Microsoft and
each Authorized Replicator grants Microsoft the right to instruct Authorized
Replicator to cease manufacturing FPUs, or to prohibit releasing FPUs to
Publisher or its agents, if Publisher is in breach of the Agreement (including
this Exhibit) or any credit arrangement between the parties; provided, Microsoft
shall take no such action without first reasonably consulting with Publisher.
Microsoft does not guarantee performance of, and will not be liable for the
failure to perform any agreement by, any Authorized Replicators. Microsoft is
not obligated to ensure that FPUs are free of defects.
3.2.Submission to Authorized Replicator. Microsoft, and not Publisher, will
provide to the applicable Authorized Replicator the final release version of the
Software Title and all specifications required by Microsoft for manufacturing
FPUs, including the Security Technology. Publisher will prepare and deliver to
the Authorized Replicator all other items required for manufacturing FPUs,
including approved Packaging Materials associated with the FPUs.
3.3.Verification Versions. Publisher shall allow Microsoft to cause Authorized
Replicator to create several Verification Versions of each FPU that has been
submitted, but has not passed
Take-Two and Microsoft Confidential



--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.
Certification, that will be provided to both Microsoft and Publisher for
evaluation. Before Authorized Replicator fully manufactures FPUs, both parties
must approve the applicable Verification Version. Microsoft’s approval of each
Verification Version is a condition precedent to Publisher’s right to
manufacture, however Publisher will grant final approval and will work directly
with Authorized Replicator regarding the production run, including by verifying
that all FPUs are replicated in conformity with all quality standards and
manufacturing specifications, policies, and procedures that Microsoft requires
of Authorized Replicators and all Packaging Materials are approved by Microsoft
before pack out. Publisher will cause Authorized Replicator to include BTS on
each FPU. “Verification Version” means a unit of a Software Title that is
intended to comply fully with all terms of this Agreement and that has not
passed Certification, which is created by Authorized Replicator solely for
testing purposes.
3.4.Manufacturing reports. Publisher will use commercially reasonable efforts to
provide Microsoft with forecasts showing [***] manufacturing projections by
Sales Territory for each Software Title. Publisher will use commercially
reasonable efforts to cause Authorized Replicator to deliver to Microsoft,
within [***] after the end of each [***] during the Term, accurate monthly
statements of FPUs manufactured in such [***], for each Software Title and with
sufficient detail to satisfy Microsoft. Microsoft will have reasonable audit
rights to examine Authorized Replicator’s records regarding the number of FPUs
manufactured.
3.5.Samples. In addition to DFU Samples required in the Agreement, for each
Software Title published under the Agreement and this Exhibit, Publisher will
provide to Microsoft a reasonable number of samples (as per the Publisher Guide,
but not to exceed [***] in which the Software Title will be Commercially
Released). Microsoft may use such samples for non-revenue generating purposes,
such as for marketing, as product samples, and for customer support, product and
charitable giveaways (provided that Microsoft obtains Publisher’s prior written
consent in each instance), testing, and archival purposes. Any use of such
samples for marketing use prior to Commercial Release will be subject to Section
10.2 of the Agreement. Publisher will not be required to pay royalty fees for
such FPU samples if the samples are shipped directly from an Authorized
Replicator to Microsoft, provided that Publisher shall at all times remain
entitled to the Royalty Fee in respect of all Digital Content and PDLC for the
corresponding FPU Software Title for which Microsoft receives payment.
3.6.Support. Publisher will provide all technical and other support related to
FPUs. Publisher will provide appropriate contact information (including
Publisher’s street address, telephone number, and the applicable
individual/group responsible for customer support) to all End Users and to
Microsoft for posting on www.xbox.com.
3.7.Warranty. Publisher will provide the original End User of any FPU a minimum
warranty (in writing and in practice) that complies with local laws (as
reasonably determined by Publisher) in each country of each Sales Territory in
which the FPU is sold. Publisher will offer End Users additional warranty
coverage in the applicable country of each Sales Territory as required by local
law.
3.8.Recall of FPUs. Notwithstanding anything in the Agreement and this Exhibit
to the contrary, if there is a material defect in any FPUs that in Publisher’s
or Microsoft’s reasonable judgment would: (1) significantly impair any End
User’s ability to play such FPU; or (2) adversely affect Xbox Console gameplay,
Microsoft may require Publisher, following consultation between Publisher and
Microsoft, to recall FPUs, at Publisher’s own expense, and promptly repair or
replace such FPUs if the defect has not been otherwise remedied via a Title
Update.
Take-Two and Microsoft Confidential



--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.
3.9.No unapproved or unauthorized bundling. Except as expressly stated in this
Section 3.9, Publisher will not market or distribute FPUs bundled with any other
product or service, or knowingly permit or assist any third party in such
bundling, without Microsoft’s prior written consent. [***].
3.10.Effect and sell-off. On termination or expiration of the Agreement,
Publisher has no further right to, and will not, exercise rights licensed under
the Agreement and will promptly cease all manufacture of FPUs through its
Authorized Replicators and, other than as provided below, cease using Microsoft
Trademarks. Publisher will have [***] after expiration (or termination, if not
due to Publisher’s breach) (“Sell-Off Period”) to sell its inventory of FPUs
existing as of the date of termination or expiration, after which Publisher will
immediately return all unsold FPUs to an Authorized Replicator for destruction.
Publisher will cause the Authorized Replicator to: (1) destroy all returned
FPUs; and (2) have its authorized representative certify to Microsoft, in
writing, that all such FPUs were destroyed. All of Publisher’s obligations under
the Agreement and this Exhibit will apply during such Sell-Off Period. If the
Agreement is terminated due to Publisher’s breach, Microsoft may require
Publisher to immediately destroy all undistributed FPUs not yet distributed to
Publisher’s distributors, dealers and/or end users and shall require all those
distributing the FPU over which it has control to cease distribution. Publisher
will, until the end of the Minimum Commitment term, continue to support existing
Game Features for FPUs sold before the effective date of termination or
expiration.
Duty to defend. Publisher and Microsoft acknowledge that Section 17.1 above
covers third party claims that relate to the Software Title FPUs or related user
generated content, subject to the terms and conditions contained therein.
4.Platform royalty. [***]
Take-Two and Microsoft Confidential



--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.

Table 1: Royalty
Tier[***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***]



Take-Two and Microsoft Confidential



--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.

Table 2: Royalty
Rate[***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***]



4.1.Standard Software Titles. Publisher will submit to Microsoft, at least [***]
before placing the first manufacturing order for a Software Title, a completed
“Xbox Console Royalty Tier Selection Form” as specified in the Publisher Guide
(which may require electronic submission) for each Sales Territory. The
selection in such form will be effective only once approved by Microsoft.
4.2.Unit Discounts. Publisher is eligible for a discount on FPUs manufactured
for a particular Sales Territory (a “Unit Discount”) based on the number of FPUs
manufactured for sale in only that Sales Territory [***] as set forth in Table 3
of this Exhibit 2. The discount will be rounded up to the nearest USD Cent, Yen,
or Euro Cent.




Take-Two and Microsoft Confidential



--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.

Table 3: Unit
Discounts[***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***]

4.3.Royalty Tier migration. [***] after Commercial Release of a FPU in a Sales
Territory, Publisher may elect to change the Royalty Tier to any other valid
Royalty Tier (e.g., migrate from Tier 1 to Tier 2 or from Tier 1 to Tier 3). A
Software Title may migrate Royalty Tiers [***]. Publisher must submit to
Microsoft, at least [***] before placing the first manufacturing order under the
desired migrated Royalty Tier a completed “Xbox Console Royalty Tier Migration
Form” as specified in the Publisher Guide (which may require electronic
submission). [***].
4.4.Greatest Hits Program. In each Sales Territory, if (i) a Software Title
meets the criteria set forth below at the time of the targeted Commercial
Release date of the Greatest Hits FPU; and (ii) Publisher satisfies all the
conditions set forth below, Publisher is authorized to manufacture and
distribute Greatest Hits FPUs in such Sales Territory at the royalty rate in
Table 1 above applicable to Greatest Hits FPUs.
4.4.1.The Software Title must have been commercially available as a Standard FPU
in the applicable Sales Territory for at least [***] at the time of Commercial
Release of the Greatest Hits FPU.
4.4.2.As of the date Publisher wishes to Commercially Release the Software Title
as a Greatest Hits FPU, Publisher must have manufactured the minimum FPUs and
reached the minimum number of DFU transactions for such Software Title as set
forth in Table 4 of this Exhibit 2 below:

Table 4: Combined FPU and DFU Transaction
Thresholds[***][***][***][***][***][***][***][***][***][***][***][***][***][***]

[***].
4.4.3.Packaging for a Greatest Hits Software Title must comply with all
Microsoft packaging and branding requirements set forth in the Publisher Guide.
4.4.4.The Greatest Hits FPU version must be the same or substantially equivalent
to the Standard FPU version of the Software Title. Publisher may modify or add
additional content or features to the Greatest Hits FPU version of the Software
Title (e.g., demos or game play changes) subject to Microsoft’s review and
approval, and Publisher acknowledges that any such modifications or additions
may require the Software Title to be re-Certified at Publisher’s expense.
4.4.5.Publisher acknowledges that Microsoft may change any of the qualifications
for participation in a Greatest Hits Program upon [***] advanced written notice
to Publisher.
Take-Two and Microsoft Confidential



--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.
4.4.6.Publisher shall submit to Microsoft, at least [***] prior to the targeted
Commercial Release of the Greatest Hits Software Title, a completed and signed
Xbox Console Greatest Hits Programs Election Form in the form available in the
Publisher Guide for each Sales Territory. The Xbox Console Greatest Hits
Programs Election Form will be effective once it has been approved by Microsoft.
If a Greatest Hits Software Title does not have an approved Xbox Console
Greatest Hits Programs Election Form as required hereunder (e.g., as a result of
the Publisher not providing an Xbox Console Greatest Hits Programs Election Form
or because Microsoft has not approved the Xbox Console Greatest Hits Programs
Election Form), the royalty rate for such Software Title will default to the
Royalty Tier that applied to the last manufacturing of the Software Title (i.e.,
if Microsoft does not approve an Xbox Console Greatest Hits Programs Election
Form because it is filled out incorrectly, the royalty rate will default to the
Royalty Tier that applied to the last manufacturing of the Software Title).
Publisher may elect either GH Tier 1 or GH Tier 2 at initial Commercial Release
as a Greatest Hits Software Title provided that the Greatest Hits Software Title
meets the Threshold Price requirements set forth in Table 1 above. 
4.4.7.After [***] from the Commercial Release of a Greatest Hits Software Title,
Publisher may elect to change the previously elected Greatest Hits Tier royalty
rate for such Greatest Hits Software Title to a lower Greatest Hits Tier royalty
rate in a specific Sales Territory provided that the Greatest Hits Software
Title has a Threshold Price that meets the requirements for the newly elected
Greatest Hits Tier royalty rate in Table 2 above. 
4.4.8.To change a previously elected Greatest Hits Tier royalty, Publisher must
submit to Microsoft, at least [***] before placing the first manufacturing order
for the applicable Greatest Hits Software Title, a completed Xbox Console
Greatest Hits Royalty Tier Migration Form (a “Greatest Hits Tier Migration
Form”) set forth in the Publisher Guide for each Sales Territory. The change in
royalty rate will only apply to manufacturing orders for such Greatest Hits
Software Title placed after the relevant Greatest Hits Tier Migration Form has
been approved by Microsoft.
5.Asian Language Localization Incentive Program. [***]
5.1.[***]
5.1.1.[***]
5.1.2.[***]
5.1.3.[***]
5.2.[***]
5.3.[***]


Take-Two and Microsoft Confidential



--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.

Table 5: Asian Language Localization Program Tier
Discounts[***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***]

5.4.[***]
5.5.Publisher shall submit to Microsoft, at least [***] prior to the first
manufacturing order being placed for the Software Title, a completed “Xbox
Console Asian Language Localization Tier Selection Form” for each Software Title
in the form provided in the Publisher Guide. The selection in such form will be
effective only once approved by Microsoft. If the Software Title does not have
an approved Xbox Console Asian Language Localization Tier Selection Form (e.g.,
due to Publisher not providing, or Microsoft not yet approving the form), the
royalty rate for such Software Title will default to Tier 1, regardless of the
actual WSP.
6.Japan Tier Reduction Incentive Program. [***]
6.1.[***]
6.1.1.[***]
6.1.2.[***]
6.1.3.[***]
6.2.[***]
6.3.In order to participate in the program, Publisher shall submit to Microsoft
a completed “Xbox Console Royalty Tier Selection Form” as specified in the
Publisher Guide (which may require electronic submission) for Japan, at least
[***] prior to the first manufacturing order being placed for the Software
Title. The participation in the program and Tier selection will be effective
only once approved by Microsoft. If the Software Title is not approved to
qualify for the program (e.g., due to Publisher not submitting a completed “Xbox
Console Royalty Tier Selection Form” electronically), the royalty rate for such
Software Title will default to Tier 1, regardless of the actual SRP.
7.FPU Exchanges for DFUs. Microsoft may, and may authorize its suppliers and
retail partners to, offer End Users the ability to exchange FPUs of such
Software Title for DFUs of the same Software Title free of charge to End Users
(except for processing and/or administrative fees) and Publisher (the “FPU
Exchange Program”). The DFU provided to End Users will be the same version of
the Software Title as the FPU used for the exchange, or a substantially similar
DFU if the same version is not available. Such exchanges will not be deemed the
sale of the DFU provided to End Users, and Publisher will not be entitled to any
Royalty Fee for the DFU granted to End Users in accordance therewith. All FPUs
exchanged in the FPU Exchange Program will be destroyed either physically or
electronically. Microsoft agrees to provide reporting to Publisher, in a manner
and form reasonably agreed upon with Publisher, including without limitation the
Software Title, units, Sales Territory and retailer for each FPU exchanged as
part of the FPU Exchange Program. Further, Microsoft agrees to cooperate with
Publisher to ensure that there is no misuse of DFUs by any third party as part
of
Take-Two and Microsoft Confidential



--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.
the FPU Exchange Program, and Publisher shall have the rights to revoke its
consent to such program if there is reasonable evidence of such misuse.
8.Payment process. Publisher will pay all royalties owed to Microsoft for all
FPUs manufactured by its Authorized Replicators within [***] after receipt of an
royalty invoice from Microsoft for such FPUs. Authorized Replicators are
authorized by Microsoft to begin production once Microsoft has provided them
with written confirmation that Publisher has satisfied its payment obligations
with respect to such manufacturing order. Upon the Authorized Replicator’s
receipt of such confirmation, the Authorized Replicator will determine the
timing of production. All payments will be made by wire transfer, in accordance
with payment instructions in the Publisher Guide, in the currency stated in
Table 6 of this Exhibit 2 below for FPUs manufactured for sale in the applicable
Sales Territory. Publisher has [***].

Table 6: Payment CurrencySales TerritoryNorth AmericanEuropean, Middle East and
AfricanAustralianJapanAsianSouth AmericanCurrencyU.S. DollarsEurosU.S.
DollarsYenU.S. DollarsU.S. Dollars

9.Billing address. Publisher may have up to two “bill to” addresses for royalty
payment under this Exhibit. Each such address will be for FPUs manufactured by
Authorized Replicators in a given Sales Territory. If Publisher includes a
“bill-to” address in a European country, Publisher (or its Affiliate) must
execute a Publisher Enrollment Form (in the form provided in the Publisher
Guide) with Microsoft’s affiliate, Microsoft Ireland Operations, Ltd. within
[***] before establishing a billing address in a European country. Publisher’s
billing address(es) for North American Sales Territory and/or either Japan or
Asian Sales Territory set forth in Table 6 below.

Table 7: Publisher AddressesNorth American Sales Territory
Publisher Entity Name: Take-Two Interactive Software, Inc.
Address: 110 West 44th Street, New York, NY 10036
Phone: 646-536-2842
Accounts Payable Contact: [***]
Accounts Payable Contact Email: [***]
Japan or Asian Sales Territory
N/A

























Take-Two and Microsoft Confidential



--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.


ADDENDUM #1 TO THE
XBOX CONSOLE PUBLISHER LICENSE AGREEMENT
This Addendum #1 to the Xbox Console Publisher License Agreement (this
“Addendum”) is entered into and effective as of July 1, 2020 (the “Effective
Date”) by and between Microsoft Corporation, a Washington corporation
(“Microsoft”) and Take-Two Interactive Software, Inc. (“Publisher”) and
supplements the Xbox Console Publisher License Agreement signed between the
parties dated July 1, 2020 (the “Agreement”).
RECITALS
A.Microsoft and Publisher have entered into the Xbox Console Publisher License
Agreement to support Publisher’s game content on Xbox Consoles; and
B.Microsoft and Publisher now desire to enter into in this partnership agreement
related to specific Xbox Consoles programmatic support as set forth below.
Microsoft and Publisher agree as follows:
1.Definitions. The following definitions apply to this Addendum. Capitalized
terms not defined below will have the meaning provided in the Agreement.
1.1.“Accounting Period” means each Microsoft fiscal quarter within the Addendum
Term.
1.2.“Average [***]” means the average number of [***] during an Accounting
Period, calculated by summing the [***] number from each month of the Accounting
Period and dividing by three (3).
1.3.“Average [***]” means the average number of [***] during an Accounting
Period, calculated by summing the [***] number from each month of the Accounting
Period and dividing by three (3).
1.4.[***]
1.5.“[***]” means an [***].
1.6.“[***]” means the [***].
1.7.“Qualifying Software Titles” means [***].
1.8.“Single Cross Generation License” shall have the meaning provided in Section
3.3.1 (“Single Cross Generation License”) below.
1.9.“Target Software Titles” means the following Publisher Software Titles and
all associated Digital Content:
1.9.1.[***]
1.9.2.[***]
1.9.3.[***]
1.9.4.[***]


1.10.“Target Software Title Minimum Requirements” means the following Xbox
Console support requirements that all of the Target Software Titles must meet in
order for Publisher to [***].
1.11.“Total Net Revenue” means the [***]
1.12.“Addendum Term” means [***].


2.Commercial Release of all Publisher games. For each game or other software
application Publisher releases on any Competitive Platform, Publisher will
Commercially Release an Xbox Console version (or versions, as applicable) of
that game or software application as an Xbox Console Software Title. [***].
Take-Two and Microsoft Confidential



--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.


3.Qualifying Software Titles Requirements. Beginning on the date of [***], each
Publisher Software Title that meets the following requirements of this Section 3
shall be deemed a Qualifying Software Title:
3.1.Competitive Platform Parity and Simship Obligations. Publisher will release
the Software Titles and Digital Content related to such Software Titles in
compliance with the parity and simship obligations in the Agreement (as amended
herein), including Section 5.6 (“Localization”) and Section 9 (“Software Title
Parity”) of the Agreement and Section 2.4 (“Simship Obligations”) of Exhibit 2
to the Agreement.
3.2.Project xCloud Support.
3.2.1.Project xCloud Support. [***]
3.2.2.Cloud Streaming Optimization. [***]
3.3.Additional Xbox Console Support.
3.3.1.Single Cross Generation License. [***]
3.3.2.Cross network saves. [***]
3.3.3.Multiple Generation Xbox Console Support. Publisher shall meet the
obligations of Section 11.2 (Multiple Generation Xbox Console Support) of the
Agreement for the Software Titles.
3.4.Notwithstanding anything to the contrary herein, nothing in this Section 3
(“Qualifying Software Titles Commitments”) amends or modifies Publisher’s
obligations in the Agreement.


4.Microsoft Payment Obligations. Beginning on the date of Commercial Release of
[***]:


4.1.[***]
4.1.1.[***]
4.1.2.[***]





Table 1Accounting Period[***][***][***][***][***][***][***][***][***][***][***]

[***]


4.2.Payment Terms. Within forty five (45) days of the end of each Accounting
Period, Microsoft will pay [***] to Publisher. [***]
4.3.[***]
4.4.[***]
4.5.Disqualification: For the avoidance of doubt:
Take-Two and Microsoft Confidential



--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.
4.5.1.If the [***]for Publisher’s Software Titles commercially released prior to
[***] and Qualifying Software Titles is [***] then as the sole consequence of
such result, the [***].
4.5.2.[***]
4.5.3.Publisher shall not be in breach of the Addendum for failing to satisfy
the requirements of Section 3 above for any Software Title. If Publisher
releases a Software Title that does not comply with Section 3 above, then,
subject to Section 3.4 above, Publisher shall incur no penalty under this
Addendum, provided [***]


4.5.4.[***]
5.Additional Changes to the Agreement. The parties agree to the following
additional changes to the Agreement. For the avoidance of doubt, the terms of
this Section 5 (“Additional Changes to the Agreement”) shall survive termination
of the Addendum and will expire upon the expiration or termination of the
Agreement:
5.1.Competitive Platforms. The following will be added to the end of Section
2.12 in the Agreement: [***]
5.2.Features and content parity. The following will be added to the end of
Section 9.1.1 in the Agreement: [***]
5.3.Features and content parity. The following will be added to the end of
Section 9.1.2 in the Agreement: [***]
5.4.Features and content parity. The following Section 9.1.3 will be added to
Section 9.1 of the Agreement: [***]. The parties will work together in good
faith to address any platform limitations such that Publisher may comply with
the requirements of this Section 9.
5.5.Simship and Competitive Platforms. The following will be added to the end of
Section 9.2.2 in the Agreement: [***]
5.6.Gameplay record and share. The following will be added to the end of Section
11.4: Microsoft agrees that for each Software Title, Microsoft shall provide the
necessary tools and assistance for Publisher to [***]. Microsoft may promote,
curate, and surface gameplay clips and derivative works created by End Users,
Microsoft or Publisher via Microsoft-owned channels (e.g., Xbox Consoles, Xbox
Live, etc.), and will use good faith efforts to obtain Publisher’s prior consent
when doing so. However, Microsoft shall not use any gameplay clips or derivative
works related to any Publisher Software Title to promote any Microsoft or third
party products or services in marketing initiatives or in any Microsoft-scripted
presentation at conventions, events, trade shows, press briefings, public
interactive displays and the like, without Publisher’s prior written consent.
Notwithstanding anything to the contrary herein, Microsoft acknowledges that the
licenses granted in this Section to support Xbox Console gameplay record and
share features do not grant Microsoft any rights to the use of such Software
Title gameplay on Microsoft’s Mixer service (or other Microsoft services) that
are not otherwise provided by law.
5.7.Gameplay streaming features. The following will be added to the end of
Section 11.5: Microsoft agrees that for each Software Title, Microsoft shall
provide the necessary tools and assistance for Publisher to [***].
Notwithstanding anything to the contrary herein, Microsoft acknowledges that the
licenses granted in this Section to support Xbox Console gameplay streaming
features do not grant Microsoft any rights to the use of such Software Title
gameplay
Take-Two and Microsoft Confidential



--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.
on Microsoft’s Mixer service (or other Microsoft services) that are not
otherwise provided by law.


5.8.[***]. The following will be added to the end of Section 11.7 in the
Agreement: Without limiting any of the foregoing, Publisher shall [***].
5.9.[***]. The following shall be added to the Agreement as Section 11.7.1:
11.7.1.     [***]


5.10.Additional Licenses. The following will be added to the Agreement as a new
Section 11.11:


11.11     Additional Licenses. [***] 
5.11.Limitation of Liability. Section 16.5 in the Agreement will be replaced
with the following:
16.5: Limitation of liability. Except for amounts owed under this Agreement, the
maximum liability of Microsoft to Publisher or any third party relating to this
Agreement will be the aggregate of [***]


5.12.Exhibit 1, Section 2.6 (“Additional Payment”) to the Agreement shall be
deleted and replaced with “Reserved.”
5.13.FPU exchanges for DFUs. The first sentence of Exhibit 2, Section 7 will be
replaced with the following revised sentence:
[***] in the FPU Exchange Program for a specific Software Title, Microsoft may,
and may authorize its suppliers and retail partners to, offer End Users the
ability [***].


5.14.The following shall be added to the end of Section 3.2 of Exhibit 2:
Microsoft will not require, as a condition on Publisher or an Authorized
Replicator for the continued distribution of Publisher’s Software Titles, for
Publisher to change previously approved Packaging Materials for a given Software
Title already being distributed to End Users.


Take-Two and Microsoft Confidential



--------------------------------------------------------------------------------



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.
In the event of any conflict between the terms of the Agreement and this
Addendum, the terms of this Addendum shall control. The parties have caused this
Addendum #1 to be executed as of the Addendum Effective Date by their respective
duly authorized representatives.
MICROSOFT CORPORATION
TAKE-TWO INTERACTIVE SOFTWARE, INC.
By: (Sign)
/s/ Lacee PetersonBy: (Sign)
/s/ Dan EmersonName:
Lacee PetersonName:
Dan EmersonTitle:
Xbox 3PP Program ManagerTitle:
EVP and CLODate: 7/10/2020Date: 7/10/2020



Take-Two and Microsoft Confidential

